Dewey, J.
The certificate of the magistrate before whom the oath was taken, his signature thereto being proved, was competent and sufficient prima facie evidence of the talc‘mg *410of the oath by the defendant. 1 Greenl. on Ev. § 512. Roscoe Crim. Ev. (2d ed.) 759. Rex v. Morris, 1 Leach, (3d ed.) 60, and 2 Bur. 1189.
The objection that has required more consideration is the want of any particular and precise averment that the court took judicial cognizance of the bill for a discovery, and by any judicial order required the defendant to answer thereto. The indictment does however allege, with time and place, the filing of the bill, and an exhibit thereof to the court, and a prayer that the court would order the defendant to reply under oath to the interrogatories therein propounded to him, and then further alleges that the defendant did, at a certain time and place stated, appear before Aaron Brooks, jr. a justice of the peace, and make answer thereto.
Taking the whole indictment, we think it sufficiently appears that the answer, in which the perjury is alleged to have been committed, was an answer made by the defendant, as a' party to the bill which had been filed against him. A party may appear without a subpoena, and take upon himself the defence.
There are various allegations in this indictment which aid in establishing the fact that this answer was made in a proceeding in a course of justice. 1st. The indictment alleges that the document, to which the defendant made oath, was entitled “the answer of Gilbert Warden, the defendant, to a bill of complaint of Alpheus Harding.” 2d. It is alleged that “ said Aaron Brooks had competent and sufficient power and authority to administer an oath to said Gilbert Warden in that behalf; ” which could be truly affirmed only upon the supposition that the defendant had become a party to the bill, .and had appeared to answer thereto. 3d. It is alleged “ that said Gilbert Warden, being then and there lawfully required to declare and depose the truth in a proceeding in a course ot justice, did,” &c. 4th. It is averred “that, by the said answer of said Gilbert Warden still remaining in the supreme judicial court aforesaid,” these facts appear.
These allegations, taken in connexion with the other *411matters charged, sufficiently allege the fact that the defendant legally became a party to a proceeding in a course of justice, and that this proceeding was a bill in chancery to which the defendant was legally bound to make an answer under oath; that he undertook to make such answer under oath; and that in so doing he made the various statements, alleged in the indictment to be false, and well known to be such by the defendant, at the time of the administration of the said oath to him. We are therefore of opinion that the false oath, imputed to the defendant in this indictment, is charged as one taken by the defendant when lawfully required to depose the truth in a proceeding in a course of justice, and that the indictment is in that respect sufficient.

Exceptions overruled.